Case: 13-15654   Date Filed: 01/11/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15654
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:10-cv-00625-WTH-TBS



DAVID FIELDS,

                                                          Petitioner-Appellant,

                                versus

WARDEN, FCC COLEMAN - USP II,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 11, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 13-15654   Date Filed: 01/11/2016    Page: 2 of 6


      David Fields appeals the dismissal of his petition for a writ of habeas corpus.

28 U.S.C. § 2241. The district court ruled that it lacked jurisdiction to consider

Fields’s petition. See id. §§ 2241, 2255(e). We affirm.

      In 1996, a federal jury convicted Fields of one count of conspiracy to

possess with intent to distribute cocaine and cocaine base, 21 U.S.C. §§ 841(a)(1),

846, one count of possession with intent to distribute cocaine base, id. § 841(a)(1),

one count of conspiracy to launder money, id. § 1956(h), and seven counts of

laundering money with the intent to promote “the manufacture, importation,

receiving, concealment, buying, selling or otherwise dealing in a controlled

substance” and “knowing that the transactions were designed in whole or in part to

conceal and disguise the nature, location, source, ownership and control of the

proceeds of . . . [the] specified unlawful activity,” id. § 1956(a)(1)(A)(i),

(a)(1)(B)(i). The district court sentenced Fields to imprisonment for life for

conspiring to distribute cocaine, id. §§ 841(a)(1), 846, and to nine terms of 240

months of imprisonment for his possession of cocaine and money laundering

offenses. The district court ordered that Fields’s sentences run concurrently.

      Fields appealed his convictions and his sentence. United States v. Wiggs, 20

F. App’x 128 (4th Cir. 2001). The Fourth Circuit affirmed Fields’s convictions

summarily and concluded that he was not prejudiced by an error in his sentence.

Id. at 130–31.


                                           2
               Case: 13-15654     Date Filed: 01/11/2016      Page: 3 of 6


      In 2002, Fields filed a motion to vacate his convictions, which the district

court denied. The district court rejected as baseless Fields’s arguments that his

counsel was ineffective for failing to contest his convictions for money laundering.

Counsel, the district court explained, moved for a judgment of acquittal during trial

and argued “[o]n direct appeal . . . that the Government failed to prove [Fields]

intended to further the criminal activity out of which the proceeds were derived”

and “that there was no evidence to suggest he attempted to ‘conceal the nature,

location, source, ownership or control’ of the proceeds.” Fields also moved to alter

or amend the judgment, Fed. R. Civ. P. 59(e), and for relief from the judgment,

Fed. R. Civ. P. 60(b), but the district court denied both motions. The Fourth Circuit

denied Fields’s request for a certificate of appealability.

      In 2010, Fields petitioned for a writ of habeas corpus. 28 U.S.C. § 2241.

Fields argued that the Supreme Court in Cuellar v. United States, 553 U.S. 550,

128 S. Ct. 1994 (2008), had narrowed the definition of the word “designed” in the

money laundering statute, 18 U.S.C. § 1956(a), to the point that his conduct was

not punishable under the statute. The district court dismissed the petition on the

grounds that Fields’s argument did not fall “within the ‘savings clause’ of

§ 2255(e)” and “[i]nstead challenge[d] the validity of his sentence” and that, “to

the extent [he] assert[ed] the same arguments previously considered by the




                                           3
              Case: 13-15654     Date Filed: 01/11/2016   Page: 4 of 6


sentencing court and the Court of Appeals, the claims . . . [were barred by] res

judicata.”

      We review de novo whether a prisoner may petition for a writ of habeas

corpus “under the savings clause of § 2255(e).” Bryant v. Warden, FCC Coleman-

Medium, 738 F.3d 1253, 1262 (11th Cir. 2013) (quoting Williams v. Warden, Fed.

Bureau of Prisons, 713 F.3d 1332, 1337 (11th Cir. 2013)). “We can . . . ‘affirm the

judgment of the district court on any ground supported by the record, regardless of

whether that ground was relied upon or even considered by the district court,

Kernel Records Oy v. Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012).’” Williams,
713 F.3d at 1341 n.2.

      Few federal prisoners are entitled to pursue relief under the savings clause.

A federal prisoner may petition for habeas corpus relief under section 2241 only if

his previous motion to vacate was “inadequate or ineffective to test the legality of

his detention.” 28 U.S.C. §§ 2255(e), 2241. To proceed, the federal prisoner must

prove that his claim is based on a decision of the Supreme Court that is

retroactively applicable; that decision establishes he was convicted of a nonexistent

offense; and circuit precedent squarely foreclosed his claim at trial, on appeal, and

in his previous motion for postconviction relief. Wofford v. Scott, 177 F.3d 1236,

1244 (11th Cir. 1999).




                                          4
               Case: 13-15654     Date Filed: 01/11/2016     Page: 5 of 6


      The district court did not err by dismissing Fields’s petition. Circuit

precedent did not “squarely foreclose” Fields’s challenge to his convictions for

money laundering. In Cuellar, the Supreme Court held that the word “designed” in

the money laundering statute requires the government to prove “that the purpose—

not merely [the] effect—of the transportation was to conceal or disguise” the

source or ownership of the money. 553 U.S. at 567, 128 S. Ct. at 2005. But the

Fourth Circuit already had imposed a similar requirement on the government in

prosecuting cases involving money laundering. “To prove a case under section

1956(a)(1)(B)(i) or (ii) [when Fields was convicted], ‘the government [had to]

prove that the transaction was designed to conceal one or another of the

enumerated attributes of the proceeds involved.’” United States v. Gilliam, 975
F.2d 1050, 1056 (4th Cir.1992); see, e.g., United States v. Hairston, 46 F.3d 361,

374 (4th Cir. 1995). And Fields argued on direct appeal that there was insufficient

evidence to suggest why he moved the proceeds of the conspiracy. Because Fields

was able earlier “to test the legality of his detention,” 28 U.S.C. § 2255(e), the

district court lacked jurisdiction to entertain his petition for a writ of habeas

corpus. See Williams, 713 F.3d at 1339–40.

      Fields argues that he did not have to satisfy the savings clause to pursue

habeas corpus relief under section 2241, but he acknowledges that argument is

foreclosed by our precedent. In Williams, we held that the savings clause limits the


                                            5
               Case: 13-15654      Date Filed: 01/11/2016    Page: 6 of 6


subject matter jurisdiction of the district court to entertain a petition for a writ of

habeas corpus under section 2241. Id. “[U]nder this Court’s prior-panel-precedent

rule, ‘a prior panel’s holding is binding on all subsequent panels unless and until it

is overruled or undermined to the point of abrogation by the Supreme Court or by

this court sitting en banc.’” In re Lambrix, 776 F.3d 789, 794 (11th Cir. 2015)

(quoting United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008)).

      We AFFIRM the dismissal of Fields’s petition for a writ of habeas corpus.




                                            6